Title: To Thomas Jefferson from Joshua Baker, 19 August 1807
From: Baker, Joshua
To: Jefferson, Thomas


                        
                            Mississippi Territory, Wilkinson County, August 19th, 1807—
                        
                        On this day a number of the Citizens of said County convened at the house of Micajah Frazier Esqr. for the
                            purpose of taking into consideration the late flagrant outrage commited on the United States Frigate Chesapeake commanded
                            by Commode James Barron, by the British Ship, Leopard, a Vessel of superior force, whereby a number of our Citizens were
                            kill’d and wounded, and four of our Sea-men taken and carried off by force.   After the intention of the meeting was made
                            known, by Majr. Hugh Davis, the following regulations were adopted, viz, Col. Joshua Baker was chosen Chair-man, and
                            William Connell Secretary, after which the following resolutions were entered into.
                        Resolved unanimously, that Majr. Joseph Johnson, Majr. Hugh Davis, John Coulter, John Nugent, Josias Grey,
                            and William Brown Esquire, be appointed a Committee to prepare, and form resolutions expessive of the intentions of this
                            meeting, to be presented for consideration to the next general meeting of the Citizens of this County.
                        Resolved unanimously, that the next general meeting be held at the house of Micajah Frazier Esqr. on thursday
                            the 27th Inst. at which time and place the Citizens of this County are requested to attend.
                        Resolved, that this meeting be adjourned untill the time mentioned in the foregoing resolutions. 
                  Signed
                        
                            Joshua Baker. Chair-Man
                            Attest W Connell, Secretary
                        
                        
                            Thursday 27th Inst.
                            Met agreeable to adjournment of the 19th Inst. when a great and respectable number of the Citizens of the
                                County assembled. The Committee who were appointed to prepare resolutions expressive of the indignation of the
                                Citizens of this County against the outrage committed in dishonour to our flag and national dignity made the following
                                report which was unanimously agreed to.
                            “Whereas the British government, for a number of years past, pretending friendship, and receiving our
                                Envoys with apparent cordiality for the purpose of settleing all existing differences between the two governments, and
                                of establishing a lasting peace between them in future, have lull’d us into a kind of fatal security; and Whereas this
                                perfidious Nation, while amusing us in this manner, ceased not to insult our flag, and to derogate us as a Nation by
                                commiting outrages on our commerce, which was artfully appologized for by insinuating that they were acts of
                                individuals not sanctioned by their Government &c, and with which american forbearance remain’d satisfied, at
                                least, untill the event of negociation should be known.
                            But the murder of Pierce, by Whitby, and the promotion of the murderer, as tho’ he had done a laudable
                                act, ought to have opened the eyes of the American people: The perfidy by which they were kept amused, during so long
                                a period, ought to remind them of the Spirit of ’76 when they threw off the yoke of this same perfidious Nation, who
                                still retain their Malignity and are now (though more than thirty years have elapsed since our declaration of
                                Independance) Spilling the Blood of our Citizens.   Their Mask of friendship is at length compleatly thrown off, the
                                Sword of War is unshethed against us, and that at a time when we supposed ourselves on the Eve of a permanent peace:
                                Such conduct is scarcely to be paralel’d in the annals of the most barbarous Nations!
                            Ye Gentle Manes of our departed Heroes of ’76 who fought and bled to obtain our Independance, Were Ye
                                permited to look down from your blissful seats, and view, as with mortal Eyes, the insults we have received the
                                outrages commited on our National Honour, Our Citizens impress’d by force from on board our vessels, and in
                                endeavouring to protect them Blood and Slaughter being the consequence and all possible insults offered to us as a
                                nation, all by the very nation you once conquer’d, and forced to acknowle the Independance and Sovereignty of the
                                United States, How would you wish to inspire that ardour you yourselves possesst into the present Generation, that
                                they should immediately rouse to arms, and avenge the insults which are so frequently offering by this perfidious
                                Government to our National Honour and Dignity.
                            1st. Resolved that we deem the late aggression as a Wanton and perfidious Outrage upon the lives of
                                our Citizens and the property of our Government and a direct attack on our national Sovereignty and Independance
                            2nd. Resolved that the proclamation of the president of the United States, prohibiting supplies being
                                furnished the British vessels of War, meets our entire approbation, and is worthy of the patriotism of its Author.—
                            3rd, Resolved that while we wish to avoid the horrors of War, as an evil to be dreaded by every
                                Nation, and which we are sensible must be destructive to our Commerce in this Territory; yet if adequate reparation be
                                not made by that imperious Nation, we trust that our government will no longer suffer their wanton outrages to pass
                                with impunity, as we view any insult offered to our government as offered to us individually, and therefore pledge our
                                lives and property to support every measure which our government may deem necessary to support our rights, or avenge
                                our wrongs.—
                            4th, Resolved that the various resolutions of our fellow Citizens of the different States of the
                                Union, on this Occasion, meet our highest approbation.
                            5th, Resolved that we conceive the Honourable the Mayor of the City of Norfolk as entitled to the
                                thanks of every american Citizen for his spirited and independant answer to the menacing letter of Commodore
                                Douglass, together with his other patriotic conduct on that important Occasion, and that the Chairman be requested to
                                signify to him the approbation of this meeting.
                            6th, Resolved that the Chairman be requested to transmit a Copy of these resolutions to the president
                                of the United States, also one to the Governor of this Territory, and that the same be published in the several
                                News-Papers of the Territory.”
                            7th. Resolved that the thanks of this meeting be returned to the Chairman for the dilligent discharge
                                of his duties.—
                      Signed
                        
                        
                            Joshua Baker Chair-Man
                            Attest Connell, Secretary.
                        
                    